DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/762,412 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 3-51 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a transaction card having a card periphery defined by a plurality of sides, including first and second parallel short sides and first and second parallel long sides, the short sides relatively shorter than the long sides, the card comprising:
a metal layer having a front surface and a back surface; and

a discontinuity in the metal layer comprising a gap in the metal layer extending from the front surface to the back surface, the discontinuity defining a path from an origin at the card periphery and terminating at a terminus in the opening, wherein one of the terminus or the origin are located relatively closer to a line defined by the first long side of the card periphery than the other, and the path has a length greater than a shortest distance from the terminus to the side of the card periphery containing the origin, wherein the short side of the card periphery has a region aligned with the first edge of the opening, and the origin is located on the card periphery outside the aligned region;
regarding claim 39, a transaction card defined by a card periphery comprising first and second parallel short sides and first and second parallel long sides, wherein the short sides are relatively shorter than the long sides, the transaction card comprising:
a metal layer having a front surface, a back surface, and an opening sized to accommodate the transponder chip module; the opening having a first edge parallel and relatively closest to the first short side of the card periphery and aligned with a first portion of the card periphery, a second edge parallel and relatively closest to the first long side of the card periphery, a third edge parallel and relatively closest to the second long side of the card periphery, and a fourth edge opposite the first edge, the first edge relatively closer to the short side of the card periphery than the second edge is to the long side of 
at least one discontinuity in the metal layer extending from the front surface of to the back surface, the at least one discontinuity comprising a gap having a width and defining a path extending from an origin on the periphery of the metal layer and terminating in a terminus in the opening;
the card having a greater resistance to damage caused by flexure of the card, than a reference card having an otherwise identical configuration, including a discontinuity having the same gap width and having its terminus and origin located the same distance from a line defined by the first long side of the card periphery, but in an absence of one or more strengthening features, wherein the greater resistance is provided by the one or more strengthening features selected from the group consisting of:
(a) a discontinuity wherein one of the terminus or the origin are located relatively closer to the line defined by the first long side of the card periphery than the other and the path has a length greater than a shortest distance from the terminus to the side of the card periphery containing the origin, wherein the short side of the card periphery has a region aligned with the first edge of the opening, and the origin is located on the card periphery outside the aliqned region;
(b) a discontinuity wherein the terminus is located on the first edge at a point non-equidistant from the second edge and the third edge or on the second edge or third edge at a point non-equidistant from the first edge and the fourth edge;
(c) a plurality of discontinuities, each having a length, wherein fewer than all of the plurality of discontinuities extend from the card periphery to the opening;
(d) a self-supporting non-metal layer having a periphery coextensive with the periphery of the transaction card;

(f) a combination of any of the above;
Regarding claim 40, a transaction card having a card periphery defined by a plurality of sides, including first and second parallel short sides and first and second parallel long sides, the short sides relatively shorter than the long sides, the card comprising:
a metal layer having a front surface and a back surface; and
an opening in the metal layer sized to accommodate a transponder chip module, the opening having a first edge parallel and relatively closest to the first short side of the card periphery and aligned with a first section of the card periphery, a second edge parallel and relatively closest to the first long side of the card periphery, a third edge parallel and relatively closest to the second long side of the card periphery, and a fourth edge opposite the first edge, the first edge relatively closer to the short side of the card periphery than the second edge is to the long side of the card periphery, and the second edge relatively closer to the first long side of the card periphery than the third edge is to the second long side of the card periphery, the edges of the opening defining corners, and
a discontinuity in the metal layer comprising a gap in the metal layer extending from the front surface to the back surface, the discontinuity defining a path from an origin at the card periphery and terminating at a terminus in the opening, wherein one of the terminus or the origin are located relatively closer to a line defined by the first long side of the card periphery than the other, wherein the terminus is located on the first edge at a point non-equidistant from the second edge and the third edge or on the second edge or third edge at a point non-equidistant from the first edge and the fourth edge.
Furthermore, claims are allowed upon the timely filing of the proper terminal disclaimer as indicated above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 02, 2022


/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876